O’NIELL, J.
The defendant appeals from a judgment rejecting his demand to have declared exempt from seizure, under article 244 of the Constitution, two of five mules on which the plaintiff holds a chattel mortgage.
Appellant did not allege or offer to prove that he had any one dependent upon him for support, or that his wife did not have property or means to the amount of $2,000. The exemption is granted only to a head of a family, or person having another dependent upon him or her for support; and it is not granted to any one whose wife has and enjoys property or means to the amount of $2,000. The only proof offered by defendant in support of his claim was his own testimony, and that of his son, that he, defendant, was “a man of family.”
One who claims an exemption from seizure of his property for debt, which is in derogation of common right, bears the burden of proof of the conditions on which alone the exemption is allowed. McLeod v. Noble, 122 La. 714, 48 South. 161; Crichton Co. v. Merritt, 134 La. 4, 63 South. 604.
The judgment is affirmed.